RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1496-20

                                     APPROVED FOR PUBLICATION
IN THE MATTER OF                             March 22, 2022
REGISTRANT B.B.
                                         APPELLATE DIVISION
___________________

            Submitted October 5, 2021 – Decided March 22, 2022

            Before Judges Fisher, DeAlmeida and Smith.

            On appeal from the Superior Court of New Jersey,
            Law Division, Atlantic County, Docket No. ML-19-
            01-0027.

            Cary Shill, Acting Atlantic County Prosecutor,
            attorney for appellant/cross-respondent State of New
            Jersey (Mario C. Formica, Special Deputy Attorney
            General/Acting Deputy First Assistant Prosecutor, of
            counsel and on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            respondent/cross-appellant B.B. (Jonathan Edward
            Ingram, Assistant Deputy Public Defender, of counsel
            and on the brief).

      The opinion of the court was delivered by

DeALMEIDA, J.A.D.

      On appeal is the January 29, 2021 order of the Law Division designating

B.B. as a Tier II registrant under the Registration and Community Notification

Laws, N.J.S.A. 2C:7-1 to -23, commonly known as Megan's Law. The State
appeals a provision of the order directing that B.B.'s personal identifiers not be

included on the Sex Offender Internet Registry, pursuant to N.J.S.A. 2C:7-12

to -18. B.B. cross-appeals the trial court's finding under factor six of the

Registrant Risk Assessment Scale (RRAS) that B.B.'s criminal sexual acts

spanned more than two years. We affirm the trial court's designation of B.B.

as a Tier II registrant and vacate the provision of the order excluding his

personal identifiers from the Internet Registry.

                                        I.

      In December 2009, B.B. was convicted in Pennsylvania of indecent

assault against a person less than thirteen years old, contrary to 18 Pa. Cons.

Stat. Ann. § 3126(a)(1). The conviction was based on B.B.'s 2005 sexual

assault of his five-year-old brother.        B.B. was sixteen at the time of the

offense. The court sentenced B.B. to a term of incarceration of ten months and

twenty-seven days, followed by probation.

      In October 2015, B.B. was convicted of indecent assault against a person

less than thirteen years old, contrary to 18 Pa. Cons. Stat. Ann. § 3126(a)(7).

According to an affidavit of probable cause associated with his arrest, the

offense took place in 2007, when B.B. was eighteen. He sexually assaulted a

five-year-old girl who lived next door to him.         The victim's brother, with

whom she lived, was B.B.'s friend. The sexual assault occurred when B.B was

                                        2                                  A-1496-20
spending the night at their house. For this conviction, the court sentenced B.B.

to a term of incarceration of fifteen to thirty months.

      Both offenses came to light many years after the sexual assaults.

Pennsylvania officials categorized B.B. as a low-risk offender with a ten-year

registration period and no community notification. 1

      In 2019, B.B., then thirty-one and married, moved to Atlantic County.

He is employed full-time and has no children. Shortly after he relocated, B.B.

registered as a sex offender with local police. His registration triggered the

Megan's Law tier classification process.

      The county prosecutor informed B.B. in writing of the State's intention

to: (1) classify B.B. as a Tier II registrant at moderate risk to re-offend; (2)

notify schools and community organizations in his neighborhood of his

presence; and (3) include his personal identifiers on the Internet Registry. The

notice included an RRAS score on which the proposed Tier II classification

was based.     B.B. objected to the proposed classification, as well as the

inclusion of his personal identifiers on the Internet Registry.


1
  B.B. was also convicted of several non-sexual crimes outside of New Jersey:
(1) in 2007, receiving stolen property; (2) in 2009, simple assault; (3) in 2013,
theft; (4) in 2015, possession of controlled dangerous substances; and (5) in
2016, simple assault. He was incarcerated for some of these offenses,
reducing the amount of time he spent in the community free of a sexual
offense.

                                        3                                 A-1496-20
      At a hearing before the trial court, B.B. challenged the State's proposed

scores on several of the RRAS factors. However, he appealed only the court's

findings with respect to factor six, duration of offensive behavior. Because the

evidence concerning B.B.'s sexual offenses referred only to the years in which

the offenses took place, it was not possible for the trial court to determine with

precision the length of time between the sexual assaults. The State argued that

because the first offense took place in 2005 and the second took place in 2007,

the trial court should give B.B. the high-risk score of nine on factor six

applicable when the offending behavior spanned more than two years.

Theoretically, the span between the two offenses could have been almost three

years (January 1, 2005 to December 31, 2007).

      B.B. argued that because the span between the 2005 and 2007 offenses

could be as little as one year and one day (i.e., December 31, 2005 to January

1, 2007), the court should assign B.B. the moderate-risk score of three,

applicable when the offending behavior spanned one to two years.

      The trial court agreed with the State's position, finding in an oral opinion

that "I believe with the information that I have before me the State has shown

that this took place over two years." As a result, the court assigned B.B. a

score of nine on factor six. When added to the scores on the remaining factors

not challenged in this appeal, the court assigned B.B. an RRAS total score of

                                        4                                  A-1496-20
sixty-two, placing him in the Tier II moderate risk category (37-73 points).

The trial court ordered notification of schools and community organizations in

accordance with N.J.S.A. 2C:7-8(c)(2).

      With respect to the Internet Registry, B.B. argued that because his sexual

offenses occurred when he was a teenager, ceased fourteen years prior to the

trial court hearing and prior to his offenses being revealed, and given that he is

considered   a   low-risk   offender   with   no   community     notification    in

Pennsylvania, inclusion of his personal identifiers on the Internet Registry was

not necessary to protect the community. The trial court agreed:

             I am going to consider this to be a unique case. This
             gentleman has apparently gone on with his life. These
             offenses happened when he was 17/18-years-old. He
             paid the price for those offenses in the State of
             Pennsylvania. He has not had any . . . continuing
             involvement with law enforcement with respect to
             these types of cases.

             He lives with a wife. He is married. He is gainfully
             employed. . . . [I]t's a bell you can't un-ring when
             you're on [I]nternet notification. I don't do this
             lightly, and I think this is a very different case than
             the cases that usually come before this court.

             ....

             So I am going to grant this application by the defense
             in this particular case to waive his appearance on the
             [I]nternet.

A January 29, 2021 order memorializes the court's decision.

                                        5                                  A-1496-20
      These appeals followed. The State raises the following argument.

            THE LOWER COURT ABUSED ITS DISCRETION
            AND ENGAGED IN AN ARBITRARY ANALYSIS
            OF THE FACTS AND LAW IN DETERMINING
            THAT   REGISTRANT'S    IDENTIFIERS  BE
            EXCLUDED FROM [THE] INTERNET REGISTRY.

In his cross-appeal, B.B. raises the following arguments.

            POINT I

            THE TRIAL COURT DID NOT ABUSE ITS
            DISCRETION WHEN IT TAILORED SCOPE OF
            NOTIFICATION TO INCLUDE NO INTERNET.

            POINT II

            THE TRIAL COURT DID ABUSE ITS DISCRETION
            WITH RESPECT TO ITS DETERMINATION OF
            FACTOR SIX OF THE [RRAS].

                                      II.

      Megan's Law is intended "to protect the community from the dangers of

recidivism by sexual offenders." In re Registrant C.A., 146 N.J. 71, 80 (1996);

N.J.S.A. 2C:7-2(a). The statute requires certain sex offenders to register with

law enforcement agencies, N.J.S.A. 2C:7-2 to -4. The registration requirement

includes offenders from other states who relocate to New Jersey. N.J.S.A.

2C:7-2(c)(3). Law enforcement agencies are required "to release relevant and

necessary information regarding sex offenders to the public when the release



                                       6                                 A-1496-20
of the information is necessary for public protection . . . ." N.J.S.A. 2C:7-5(a);

In re Registrant N.B., 222 N.J. 87, 95 (2015).

      The scope of community notification is primarily determined by a

registrant's designation as a Tier I (low), Tier II (moderate), or Tier III (high)

offender. N.J.S.A. 2C:7-8(a), (c)(1) to (3). Tier designations are indicative of

a registrant's risk of re-offense, as determined by the trial court's consideration

of the thirteen factors in the RRAS. In re Registrant J.G., 463 N.J. Super. 263,

273 (App. Div. 2020). If the risk of re-offense is low, only law enforcement

agencies likely to encounter the registrant are notified. N.J.S.A. 2C:7-8(c)(1).

If the risk of re-offense is moderate, schools and community organizations in

the community are also notified. N.J.S.A. 2C:7-8(c)(2). If the risk of re-

offense is high, notification is also given to members of the public who are

likely to encounter the registrant. N.J.S.A. 2C:7-8(c)(3).

      The burden is on the State to prove by clear and convincing evidence

both a registrant's risk to the community and the scope of notification

necessary to protect the community. In re Registrant R.F., 317 N.J. Super.

379, 383-84 (App. Div. 1998). The evidence "must be 'so clear, direct and

weighty and convincing as to enable . . . a judge . . . to come to a clear

conviction, without hesitancy, of the truth of the precise facts in issue.'" In re



                                        7                                   A-1496-20
Registrant J.G., 169 N.J. 304, 331 (2001) (quoting In re R.F., 317 N.J. Super.

at 384).

      We review a trial court's conclusions regarding a Megan's Law

registrant's tier designation and scope of community notification for an abuse

of discretion. See, e.g., In re Registrant A.I., 303 N.J. Super. 105, 114 (App.

Div. 1997). "[A]n abuse of discretion arises when a decision is made without a

rational explanation, inexplicably departed from established polices, or rested

on an impermissible basis." State v. R.Y., 242 N.J. 48, 65 (2020) (internal

quotation marks omitted) (quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J.

561, 571 (2002)). The trial court's findings will be upheld so long as they are

supported by sufficient evidence in the record and we find "no basis for

disturbing those factual findings." In re J.G., 463 N.J. Super. at 277. "A trial

court's interpretation of the law and the consequences that flow from

established facts are not entitled to any special deference." Manalapan Realty,

L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995).

      We begin with B.B.'s argument that the trial court erred when it assigned

him nine points under factor six of the RRAS. We conclude this issue is moot.

B.B. argues that he should have been assigned three points for this factor.

Were we to agree with B.B.'s argument, his total RRAS score would be

reduced by six points from sixty-two to fifty-six. A score of fifty-six is in the

                                       8                                  A-1496-20
moderate range, as is a score of sixty-two. There would, therefore, be no

meaningful benefit to B.B. from a six-point reduction in his RRAS score. The

scope of community notification ordered by the trial court would remain the

same.

        "An issue is considered 'moot when our decision . . . can have no

practical effect on the existing controversy.'" Wisniewski v. Murphy, 454 N.J.

Super. 508, 518 (App. Div. 2018) (quoting Redd v. Bowman, 223 N.J. 87, 104

(2015)).    Finding no issue of "substantial importance, likely to recur but

capable of evading review[,]" Zirger v. Gen. Accident Ins. Co., 144 N.J. 327,

330 (1996), we decline to address B.B.'s argument regarding factor six. There

is, therefore, no basis in the record to disturb the trial court's designation of

B.B. as a Tier II registrant.

        We turn to the State's argument that the trial court erred when it found

that including B.B.'s personal identifiers on the Internet Registry was not

necessary to protect the community.           A 2000 amendment to the State

Constitution authorized the Legislature to enact legislation to include a sex

offender's personal identifiers on the Internet Registry.        The Constitution

provides:

              Notwithstanding any other provision of this
              Constitution and irrespective of any right or interest in
              maintaining confidentiality, it shall be lawful for the
              Legislature to authorize by law the disclosure to the
                                         9                                 A-1496-20
            general public of information pertaining to the
            identity, specific and general whereabouts, physical
            characteristics and criminal history of persons found
            to have committed a sex offense. The scope, manner
            and format of the disclosure of such information shall
            be determined by or pursuant to the terms of the law
            authorizing the disclosure.

            [N.J. Const., art. IV, § 7, ¶ 12.]

      The amendment was implemented through the enactment of N.J.S.A.

2C:7-13. The statute provides in relevant part:

            Except as provided in subsection d. of this section, the
            public may, without limitation, obtain access to the
            Internet registry to view an individual registration
            record, any part of, or the entire Internet registry
            concerning offenders whose risk of re-offense is
            moderate and for whom the court has ordered
            notification in accordance with [N.J.S.A. 2C:7-
            8(c)(2)].

            [N.J.S.A. 2C:7-13(c).]

      Recognizing "that, in some instances, countervailing interests support a

legislative determination to exclude from the Internet registry the registration

information of certain sex offenders," N.J.S.A. 2C:7-12, the Legislature carved

out exceptions to the Internet Registry requirement for a limited number of

moderate risk offenders for whom the court ordered notification in accordance

with N.J.S.A. 2C:7-8(c)(2).       See N.J.S.A. 2C:7-13(d)(1) to (3).       Those

exceptions apply to a registrant with a "sole sex offense:" (1) that is an

adjudication of delinquency; or (2) involved a violation of N.J.S.A. 2C:14-2 or
                                       10                                A-1496-20
-3 (i) under circumstances involving incest or for whom the offender "was a

resource family parent, a guardian or in loco parentis within the household" of

the victim or (ii) involved a victim who "assented to the commission of the

offense but by reason of age was not capable of giving lawful consent." Ibid.

A "sole sex offense" is "a single conviction . . . for a sex offense which

involved no more than one victim, no more than one occurrence or, in the case

of an offense" involving incest or a parental relationship, "members of no more

than a single household." N.J.S.A. 2C:7-13(d).

      B.B.'s offenses do not fall into any of the statutory exemptions to

N.J.S.A. 2C:7-13(c)'s mandatory inclusion of personal identifiers on the

Internet Registry for Tier II offenders for whom notification was ordered

pursuant to N.J.S.A. 2C:7-8(c)(2). B.B. does not have a sole sex offense and

his offenses do not satisfy the other elements of N.J.S.A. 2C:7-13(d)(1) to (3).

      The trial court recognized the absence of statutory authority for

excluding B.B.'s personal identifiers from the Internet Registry. It instead

relied on the holding in In re Registrant G.B., 147 N.J. 62, 74 (1996), to

conclude that it has the authority to exclude a Tier II offender's personal

identifiers from the Internet Registry. In In re G.B., the Court held that "in

limited circumstances, expert testimony may be introduced at the judicial

hearing in order to establish the existence of unique aspects of a registrant's

                                       11                                 A-1496-20
offense or character that render the [RRAS] score suspect." Id. at 69. The

Court continued,

            [i]f believed, such evidence would lead to the
            conclusions that the [RRAS score] does not
            adequately represent the risk of recidivism for that
            particular registrant and that, therefore, in such
            circumstances the scope of notification should be
            more limited than that indicated by the registrant's
            [RRAS] score and attendant tier classification.

            [Ibid.]

Thus, at a tier designation hearing, "a registrant may introduce evidence that

the extent of notification called for by his tier categorization is excessive

because of unique aspects of his case." Id. at 85. The Court noted that "we

foresee few cases in which such a challenge will be successful. . . . However,

in the unusual case, facts may exist that warrant a narrowing of the notification

(or, perhaps, even the expansion of notification)."      Id. at 84.    "We also

conclude, in respect of the scope of notification, that the variable factors

should contribute, perhaps through expert testimony, to narrow tailoring of

community notification to each registrant's individualized situation." Ibid.

      It is not readily apparent that the holding in In re G.B. applies to the

question of whether a registrant's personal identifiers must be included on the

Internet Registry.    The holding in In re G.B., which was predicated on

community notification provisions of Megan's Law that "sufficiently impinge[]

                                       12                                 A-1496-20
on liberty interests to trigger both procedural due process and the fairness

doctrine in our state," id. at 74 (quoting Doe v. Poritz, 142 N.J. 1, 30 (1995)),

was issued prior to the adoption of N.J. Const., art. IV, § 7, ¶ 12.         That

constitutional provision permits inclusion of a registrant's personal identifiers

on the Internet Registry as authorized by the Legislature, "[n]otwithstanding

any other provision of this Constitution and irrespective of any right or interest

in maintaining confidentiality . . . ." One might reasonably interpret the 2000

amendment to provide that once a trial court establishes a registrant's tier

designation and the scope of community notification after a hearing at which

the registrant can challenge the necessary scope of notification, the Legislature

has the sole authority to determine whether that registrant's personal identifiers

must be included on the Internet Registry. In other words, under such an

interpretation, a registrant may introduce evidence at his tier designation

hearing that despite having been given a Tier II designation, community

notification is not warranted; however, if that argument is rejected and

community notification is ordered, as was the case here, N.J.S.A. 2C:7-13(c),

enacted pursuant to the 2000 amendment, mandates inclusion of the registrant's

personal identifiers on the Internet Registry.

      We need not decide, however, whether the constitutional amendment

allows a Tier II registrant subject to notification pursuant to N.J.S.A. 2C:7-

                                       13                                  A-1496-20
8(2)(c) to establish that his personal identifiers should not be included on the

Internet Registry. Even if we were to assume that In re G.B. permits a trial

court to exclude such a Tier II registrant's personal identifiers from the Internet

Registry, our careful review of the record reveals insufficient evidence to

support the trial court's decision to do so here. B.B. did not present expert

testimony regarding the likelihood of him re-offending. In fact, he called no

witnesses at the trial court hearing. The court made its decision based solely

on the scant information available in a limited number of documents in the

record relating to B.B.'s convictions.

      In addition, the facts on which the trial court relied to exclude B.B.'s

personal identifiers from the Internet Registry are inapposite. The court noted

that B.B. "has apparently gone on with his life" and "paid the price for [his]

offenses in the State of Pennsylvania."         These facts would apply to every

registrant who has completed his sentence and relocated to New Jersey and are

not relevant to the likelihood of re-offense.

      The court also found that B.B. is married and employed. The record

contains no evidence suggesting that marriage and employment are indicative

of a low recidivism rate for sex offenders. The court also found that B.B. has

not had "continuing involvement with law enforcement with respect to these

types of cases." While this is true, the court failed to consider that B.B. was

                                         14                                 A-1496-20
convicted of five non-sexual criminal offenses between 2007 and 2016, and

was incarcerated for a significant period of time. While it appears that B.B.

ceased committing sexual offenses prior to his prosecution, he has not had a

long record of refraining from criminal sexual activity while in the community.

Moreover, the significance of B.B.'s criminal record to his likelihood to

commit a sexual offense could be explained only through expert testimony

based on the unique aspects of his offenses or character that make him less

likely to re-offend than the general sex offender. 2

      Finally, the court noted that having one's personal identifiers on the

Internet Registry is "a bell you can't un-ring." This is true in every instance in

which N.J.S.A. 2C:7-13(c) applies and cannot warrant departure from the

unequivocal text of the statute.

      The evidence on which the trial court relied is not the type of expert

opinion or other evidence specific to the unique aspects of B.B.'s offenses or

character relevant to his risk of re-offense that the Court in In re G.B. held

may warrant departure from a statutory notice provision. Nor does the record


2
  The Legislature has provided an avenue for some registrants who committed
only one sexual offense to apply to terminate the registration obligation upon
proof of having not committed an offense within fifteen years following
conviction or release from prison, whichever is later, and of not posing a threat
to the safety of others. N.J.S.A. 2C:7-2(f). Because he has two sexual offense
convictions, B.B. is not eligible for relief under that statute.

                                        15                                 A-1496-20
support a conclusion that B.B. presents an unusual, "outside the heartland,"

case. In re G.B., 147 N.J. at 82. Indeed, the court ordered Tier II community

notification pursuant to N.J.S.A. 2C:7-8(2)(c). Yet, based on the same record,

it determined that departure from the unequivocal text of N.J.S.A. 2C:7-13(c)

was warranted. The trial court's exclusion of B.B.'s personal identifiers from

the Internet Registry was a mistaken exercise of its discretion.

      We cannot, therefore, affirm the trial court's decision excluding B.B.'s

personal identifiers from the Internet Registry.      However, in light of the

difficulty in retracting information that has been published on the Internet we

will delay the effective date of our decision to allow B.B., if he so choses, to

seek relief in the Supreme Court without having been subject to disclosure on

the Internet Registry.

      The provision of the January 29, 2021 order excluding B.B.'s personal

identifiers from the Internet Registry is vacated effective the latter of thirty

days from the date of this opinion or resolution by the Supreme Court of any

petition for certification filed in this matter. The remainder of the January 29,

2021 order is affirmed.




                                       16                                 A-1496-20